Case 20-32103-thf       Doc 6     Filed 08/19/20        Entered 08/19/20 10:32:37   Page 1 of 6




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

IN RE:                                           )
                                                 )
SENG JEWELERS, LLC                               )            CHAPTER 11
                                                 )
                                      Debtor     )            CASE NO. 20-32103-thf
                                                 )

                  DEBTOR’S FIRST-DAY MOTION FOR AUTHORITY
                 TO PAY WAGES, SALARIES, WITHHOLDING TAXES,
                DESIGNATED PAYMENTS, AND EMPLOYEE BENEFITS

         Seng Jewelers, LLC, as a debtor and debtor in possession (the “Debtor”), hereby moves

the Court for entry of an order authorizing the payment of wages, salaries, withholding taxes,

designated payments, and employee benefits to and on behalf of employees of the Debtor. In

support of this motion, the Debtor states as follows:

                                           Jurisdiction

                1.     The Court has jurisdiction over this case and the subject matter of this

Motion pursuant to 28 U.S.C. §§ 1334 and 157(a) and the general order of reference issued by

the United States District Court for the Western District of Kentucky.

                2.     Venue of this case in this Court is proper pursuant to 28 U.S.C. §§ 1408

and 1409 of the Local Rules of the United States Bankruptcy Court for the Western District of

Kentucky (the “Local Rules”).

                3.     Resolution of this motion is a core proceeding in which the Court is

authorized to enter a final order by 28 U.S.C. § 157(b)(2)(A), (M) and (O).

                4.     The statutory bases for the relief sought in this motion are 11 U.S.C.

§§ 105, 363, and 1108. This Motion is brought pursuant to Rule 6003 of the Federal Rules of

Bankruptcy Procedure and Local Rule 9013-1.
Case 20-32103-thf        Doc 6    Filed 08/19/20    Entered 08/19/20 10:32:37      Page 2 of 6




                                          Background

                 5.     The Debtor is a Georgia limited liability company authorized to do

business in Kentucky, with its principal place of business being 401 West Main Street, Suite 110,

Louisville, KY 40202.

                 6.     On August 18, 2020 (the “Petition Date”), the Debtor filed in this Court

its voluntary petition for relief under chapter 11 of the Bankruptcy Code. Pursuant to 11 U.S.C.

§§ 1107(a) and 1108, the Debtor continues to operate its business and manage its property as a

debtor in possession.

                 7.     As of the filing of this Motion, no official committee of unsecured

creditors has been appointed, and no request for appointment of a chapter 11 trustee or examiner

has been made.

                 8.     The Debtor currently employs approximately five (5) employees.

                 9.     The Debtor remits net compensation to employees and processes payroll

deductions, including, but not limited to, deductions for: withholding taxes, child support,

chapter 13 plan payments, court-ordered garnishments, and health savings account contributions.

                 10.    The Debtor’s employees are paid bimonthly, every other Friday. In the

ordinary course of the Debtor’s business, its employees are to be paid on Friday, August 21,

2020, for the period of Thursday, August 13, 2020 through Wednesday, August 26, 2020 (the

“Pay Period”).

                 11.    For the Pay Period, which encompasses the days immediately prior to and

after the Petition Date (but due after the Petition Date), the Debtor is liable for approximately

$9,268.63.00 in gross wages of current employees (the “Pre-Petition Wages”)—representing

amounts incurred in the ordinary course of business—including approximately $6,534.90 in net

salary and $2,063.98 in withheld taxes.
Case 20-32103-thf       Doc 6    Filed 08/19/20     Entered 08/19/20 10:32:37        Page 3 of 6




               12.    Necessarily attendant to the payment of payroll obligations is the Debtor’s

obligation to pay federal and state withholding taxes (the “Withholding Taxes”). At any given

time, there may be Withholding Taxes withheld from employees’ paychecks but not yet remitted

to the appropriate taxing authorities. The Debtor submits that these amounts withheld, but not yet

paid, constitute funds held in trust for the benefit of the Debtor’s employees. Nonetheless, in an

abundance of caution, the Debtor seeks explicit authority to remit these amounts to the

appropriate taxing authorities. As stated in paragraph eleven (11), the Debtor estimates that its

employer liability for federal, state, and local taxes (the “Employer Taxes”) for the Pay Period to

be approximately $2,063.98. Accordingly, by this motion, the Debtor seeks authority to remit to

the appropriate taxing authorities all accrued, but unremitted, Withholding Taxes and Employer

Taxes for the Pay Period when they are due or as soon as practicable.

               13.    Additionally, in the ordinary course of business and as is customary with

most firms comparable to the Debtor, the Debtor has established various employee-benefit plans

and policies for the benefit of its employees which provide such persons with options to purchase

or supplement health insurance, life insurance, dental insurance, vision insurance, short-term

disability insurance, and accident insurance (collectively, the “Employee Benefits”).

               14.    Furthermore, as a service to its employees, the Debtor withholds certain

amounts from its employees’ paychecks for the benefit of designated recipients or purposes,

including, but not limited to, the payment of garnishment orders, child support orders, chapter 13

bankruptcy plan payments, voluntary retirement savings plans, and flexible spending plans (the

“Designated Payments”). The Debtor submits that such amounts are, in effect, trust funds held

by the Debtor for the benefit of its employees.
Case 20-32103-thf       Doc 6    Filed 08/19/20     Entered 08/19/20 10:32:37        Page 4 of 6




                                       Request for Relief

                 15.   Unless authorized by the Court, the Debtor will be restricted from paying

the Pre-Petition Wages attributable to the period prior to the Petition Date, and the Withholding

Taxes, Employer Taxes, Employee Benefits, and Designated Payments related thereto. It is

essential to the Debtor’s continued operations and maintenance of its value as a going concern

that the services of Debtor’s employees be retained and that the morale of such persons be

maintained. If the checks and fund transfers issued with respect to the Pay Period are dishonored

or voided and accrued compensation is not paid, these individuals and their families will suffer

extreme personal hardship and may be unable to pay their daily living expenses.

                 16.   A significant deterioration in employee morale at this critical time

undoubtedly would have a substantially adverse impact on Debtor, the value of its assets and

business, and its ability to continue serving its consumers and the community. Debtor submits

that the total amount to be paid if the authorization sought herein is granted is de minimis

compared with the size of Debtor’s estate and the importance of Debtor’s employees to its

ongoing operations.

                 17.   In the normal course of business, the Debtor maintains accurate and

complete records of its charges and any amounts that it pays in respect of wages and

reimbursable business expenses. The Debtor will continue to maintain such records on an

ongoing basis.

                 18.   The Debtor submits that the payment of all Pre-Petition Wages,

Withholding Taxes, Employer Taxes, Employee Benefits, and Designated Payments, in

accordance with current practice, is in the best interests of all parties and will enable Debtor to

continue to operate its business in an economic manner without disruption. These payments will
Case 20-32103-thf         Doc 6     Filed 08/19/20        Entered 08/19/20 10:32:37             Page 5 of 6




be crucial to the well-being of the Debtor’s employees who are vital to Debtor’s ongoing

business and the success of its reorganization.

                19.     Furthermore, as indicated above, the amounts withheld as Withholding

Taxes and Designated Payments effectively constitute trust funds held for the benefit of the

Debtor’s employees. Accordingly, these withheld funds technically are not property of the

Debtor’s estate and should be paid to the designated recipients or for the designated purposes.

The Debtor submits that it would be unfair and imprudent to divert employees’ funds from their

designated purposes which, in some instances represent obligations. To do so may unnecessarily

derail the Debtor’s reorganization process by needlessly raising collateral issues and causing a

significant deterioration in employee morale.

                20.     Under 11 U.S.C. § 507(a)(4), each employee of the Debtor may be granted

a priority claim for:

                allowed unsecured claims, but only to the extent of $12,850.00 for each
                individual or corporation, as the case may be, earned within 180 days
                before the date of the filing of the petition or the date of the cessation of
                the debtor’s business, whichever occurs first, for—

                1.      wages, salaries, or commissions, including vacation, severance,
                and sick leave pay earned by an individual;

                2.      sales commissions earned by an individual or by a corporation
                with only 1 employee, acting as an independent contractor in the sale of
                goods or services for the debtor in the ordinary course of the debtor’s
                business if, and only if, during the 12 months preceding that date, at least
                75 percent of the amount that the individual or corporation earned by
                acting as an independent contractor in the sale of goods or services was
                earned from the debtor.

                21.     Thus, each employee claim that would result from the Debtor’s non-

payment of Pre-Petition Wages and related amounts due would constitute priority claims against

the Debtor’s bankruptcy estate (given that no employee of the Debtor is owed an amount in

excess of, or even approaching, the statutory limit of $12,850). Absent the relief requested
Case 20-32103-thf                              Doc 6              Filed 08/19/20   Entered 08/19/20 10:32:37     Page 6 of 6




herein, the Debtor would likely lose most of its workforce and generate substantial priority

claims that would impair unsecured creditors’ ability to recover from the estate.

              WHEREFORE, the Debtor respectfully requests authority to pay wages, salaries,

withholding taxes, designated payments, and employee benefits, and for all other appropriate

relief.

                             A proposed Order is tendered herewith.

                                                                               Respectfully submitted,


                                                                               /s/ Neil C. Bordy
                                                                               NEIL C. BORDY
                                                                               KEITH J. LARSON
                                                                               SEILLER WATERMAN LLC
                                                                               Meidinger Tower – 22nd Floor
                                                                               462 S. Fourth Street
                                                                               Louisville, Kentucky 40202
                                                                               Telephone: (502) 584-7400
                                                                               Facsimile: (502) 583-2100
                                                                               E-mail: bordy@derbycitylaw.com
                                                                               E-mail: larson@derbycitylaw.com
                                                                               Proposed Counsel for the Debtor

                                                                  CERTIFICATE OF SERVICE

      It is hereby certified that on August 19, 2020 a true and correct copy of the foregoing
Motion For Authority To Pay Wages, Salaries, Withholding Taxes, Designated Payments, And
Employee Benefits was (a) mailed electronically through the U.S. Bankruptcy Court’s ECF
system to the electronic addresses as set forth in the ECF system to the U.S. Trustee and all other
persons receiving electronic notifications in this case, (b) mailed, first-class, postage prepaid to
all Secured Creditors and the holders of the Twenty Largest Unsecured Claims, (c) mailed, first-
class, postage prepaid, to all other persons, if any, identified in the Court’s Notice of Electronic
Filing who do not receive electronic notice but are entitled to be served, and (d) emailed to
counsel for JP Morgan Chase Bank, NA at martin.tucker@dinsmore.com and to counsel for
American Express Bank, FSB at hebronlitigation@zwickerpc.com.


                                                                               /s/ Neil C. Bordy
                                                                               NEIL C. BORDY
g:\doc\ncb\seng jewelers\pldgs\first-day motion re payroll.docx
